Citation Nr: 9902980	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  93-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for aggravation of 
generalized arthritis, including crystallized arthritis or 
calcium pyrophosphate dehydrate (CPPD) disease.

2.  Entitlement to an increased disability rating for 
chondromalacia and arthritis of the right knee, currently 
assigned a 10 percent evaluation.

3.  Entitlement to an increased disability rating for 
chondromalacia and arthritis of the left knee, currently 
assigned a 10 percent evaluation.

4.  Entitlement to an effective date prior to February 14, 
1986, for the grant of service connection for chondromalacia 
and arthritis of the left knee.

5.  Entitlement to interest as an inflation or cost-of-living 
supplement in the form of interest to the retroactive award 
of service connection for chondromalacia and arthritis of the 
left knee.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. J. Harter, Counsel



INTRODUCTION

The appellant served on active duty from July 1968 to March 
1970.  He was awarded the Combat Infantryman Badge, among 
other decorations, for combat service in Vietnam. 

This appeal has been before the Board of Veterans' Appeals 
(Board) previously.  By decision of September 1993, the Board 
denied entitlement to increased disability ratings for the 
appellant's service-connected right and left knee disorders.  
The appellant then filed an appeal to the United States Court 
of Veterans Appeals (Court).  In December 1995, the Court 
vacated and remanded the Board's 1993 decision.  
[citation redacted].  The Court did not retain 
jurisdiction over the case.  In May 1996, the Board, in turn, 
remanded the case to the RO for further evidentiary and 
procedural development.  That remand was subsequently vacated 
by the Board in order to allow for the resolution of several 
matters, among them, the appellant's request for a hearing.  
In late July 1996, the appellant's case was, once again, 
remanded to the RO in order that the appellant might be 
afforded an additional hearing and for further evidentiary 
and procedural development.  In October 1996, the appellant 
was afforded an additional hearing before a traveling member 
of the Board.  The appellant then presented additional 
testimony before an RO hearing officer in January 1998.  The 
RO undertook evidentiary development as requested in the 
previous Board remand.  Following such action, the case is 
once more, before the Board for appellate review.

In a June 1998 letter addressed to the Chairman of the Board, 
the appellant alleges that "inappropriate behavior" had 
occurred in his case and requested that the Inspector General 
of the VA conduct an independent investigation.  According to 
an attached document, the appellant is apparently referring 
to several complaints regarding the conduct of RO hearings.  
It does not appear that anyone has responded to the letter in 
any way.  Generally, such a request should be addressed 
directly to the Inspector General, rather than to the Board.  
Furthermore, the appellant should be aware that the main 
function of the Inspector General's office is to investigate 
situations involving criminal action or fraud.  See 5 U.S.C. 
Part 500; 38 U.S.C. Part 42.  See also 38 C.F.R. § 14.560(b).

As noted above, the appellant presented testimony before the 
a Board Member at a hearing on appeal held at the RO in 
January 1993.  He presented testimony before another Board 
Members at a hearing on appeal held at the RO in October 
1996.  Additionally, he has presented testimony relevant to 
the issues at hand during hearings held before RO personnel 
in April 1992 and January 1998.  He has thus participated in 
four hearings pertaining to the issues on appeal.  By letter 
of October 1998, the appellant requested another hearing 
before a Member of the Board at the RO.  The request was 
denied, on the basis that the appellant had not shown good 
cause to warrant another hearing.  The appellant was notified 
of this denial by letter.  However, in a November 1998 
letter, he reiterated the request for another hearing and 
pleaded to have the denial reconsidered.  

A review of the November 1998 letter reveals an apparent 
misconception on the part of the appellant.  In the letter, 
he asserts he had not been able to present testimony before a 
Member of the Board, but only before RO personnel.  This 
assertion is simply incorrect, as the record in this appeal 
includes two transcripts of hearings before Board Members, in 
January 1993 and October 1996, during the lengthy period the 
appeal has been pending. 

The appellant additionally claims that another hearing before 
a Member of the Board is necessary as the most recent RO 
hearing was inadequate because the hearing officer did not 
address all the pertinent issues on appeal.  The Board has 
considered this contention seriously as providing appellants 
a forum in which to express their contentions is one of the 
important functions which personnel hearings serve.  See 
38 C.F.R. § 20.700(b).  Furthermore, the Board is prohibited 
from deciding any appeal until the appellant has been 
afforded the opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b).  However, a review of the record reveals that in 
addition to testifying at four hearings, the appellant has 
submitted voluminous amounts of written argument in support 
of his claim.  Thus, the appellant has been afforded two 
opportunities for hearings before the Board, has presented 
lengthy testimony at each hearing, and has submitted written 
argument for the Board to review.  In light of the many 
opportunities, including four hearings and the acceptance of 
hundreds of written submissions, which have been provided 
during the course of this appeal to allow the appellant to 
state his arguments, the Board holds that the requirements of 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(b) have been 
satisfied.

Under governing regulation, testimony and/or argument which 
is irrelevant to the issues on appeal or which is unduly 
repetitious may be excluded from the hearing forum at the 
discretion of the presiding Board Member(s).  38 C.F.R. 
§ 20.700(c).  It appears that the veteran has already 
adequately availed himself of the opportunity to present 
argument and has explained his contentions at length and that 
the Board is under no legal obligation to provide another 
hearing in the absence of a proffer from the appellant 
tending to show that his hearing testimony would indeed prove 
to be relevant and non-repetitious.  There is no such 
assurance currently contained in the record.  Providing for 
another hearing before a Board Member at the RO would thus go 
against the interests of judicial and administrative economy 
and efficiency and merely serve to delay a final decision on 
the appellant's appeal, which has already been pending for a 
period of eight years.  Therefore, the appellant's desire for 
another opportunity to express his contentions, does not, in 
this case, constitute good cause for holding another hearing.

In the November 1998 letter, the appellant also expressed 
concern about whether an RO hearing in which he participated 
was held in an ethical manner, citing questions about whether 
the signature on the Supplemental Statement of the Case 
properly reflected the hearing officer's decision, and 
complaining that he had been promised a personal phone call 
from the hearing officer, which never occurred.  Although the 
Board recognizes the appellant's sincerity and concern about 
his appeal, it is our opinion that these concerns do not rise 
to the level of good cause for holding another hearing before 
a Member of the Board.  It is also unclear as to how the 
provision of another hearing could constitute an appropriate 
remedy for the complaints expressed by the appellant.  The 
appellant's second request for another hearing is therefore 
denied.  This decision serves as notice of the denial of the 
request for another hearing.

Similarly, by letter received at the Board in December 1998, 
the appellant expressed concern that he had not been provided 
with a copy of the report reflecting his most recent VA 
examination for purposes of compensation until after the most 
recent RO hearing on appeal.  He asserts that he was unable 
to properly prepare for the hearing without the examination 
report.  A review of the record reveals that the appellant 
presented written argument subsequent to his receipt of the 
examination report in which he expressed his opinions about 
the examination and the RO's interpretation of the 
examination report.  This written argument has been 
incorporated into the record on appeal and has been reviewed 
by adjudicators.  The Board is therefore of the opinion that 
another hearing need not be provided to the appellant for 
this reason, as he has already adequately expressed his 
contentions regarding the VA examination for the record.

Throughout the course of this appeal, the appellant has made 
numerous requests for specific information such as a diagram 
or written guide regarding the method used by the VA to 
measure range of knee motion and limitation of knee motion.  
The most recent request was received at the Board in December 
1998.  Upon several previous occasions, the RO has provided 
the appellant with copies of relevant portions of the VA 
PHYSICIAN'S GUIDE FOR DISABILITY EVALUATION EXAMINATIONS which is used 
in conducting VA compensation examinations as well as copies 
of the relevant portions of the regulatory rating schedule 
used in evaluating knee disability.  The rating schedule 
includes a diagram illustrating flexion and extension of the 
knee at 38 C.F.R. § 4.71.  He has been provided with a copy 
of this diagram as well.  Although neither the diagram nor 
the regulations provide a definition of "normal" range of 
knee flexion or extension, as the appellant correctly points 
out, these are the criteria the RO and the Board are bound to 
apply in rating all knee disability cases.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  Furthermore, both the RO and 
the Board are required to evaluate the appellant's disability 
using the criteria set forth in the regulations and the 
applicable Diagnostic Code.  Massey v. Brown, 7 Vet. App. 204 
(1994).  According to his correspondence and hearing 
testimony, the appellant appears to be convinced that the VA 
utilized some sort of secret criterion in rating his range of 
knee motion and that the VA has refused to provide him with 
the mysterious criteria actually used in his case.  The 
appellant has provided no substantive support for this 
argument and a review of the evidence of record does not 
indicate that the RO has applied any unusual criteria in 
measuring the appellant's range of knee motion, or indeed, 
has done anything improper in its review of the appellant's 
claims for entitlement to increased disability ratings for 
his service-connected knee disabilities.  Because the 
appellant has already been provided with the criteria the VA 
is required to use in evaluating knee disabilities and 
because he has not demonstrated any irregularities in the 
adjudication of his claims for increased disability ratings, 
the Board will proceed with its review of the appeal without 
further delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant is a combat veteran of the Vietnam era.

3.  The appellant has not demonstrated the presence of a 
current disability or disease involving generalized 
arthritis, CPPD, pseudogout, or rheumatoid arthritis. 

4.  The appellant has arthritis in both knees established by 
X-ray findings.

5.  The appellant's range of bilateral knee motion is zero to 
115 degrees.

6.  The appellant's knee disabilities result in additional 
impairment from weakened movement, excessive fatigability, 
and painful motion, equating to an additional loss of 
25 degrees of knee flexion.

7.  By final appellate decision of October 1985, an enlarged 
reconsideration panel of the Board denied service connection 
for a left knee disorder.

8.  By final appellate decision of January 1988, the Board 
declined to reopen the claim for entitlement to service 
connection for a left knee disorder.

9.  The RO granted service connection for chondromalacia and 
arthritis of the left knee by decision of December 1990 and 
assigned a 10 percent disability rating effective February 
14, 1986.

10.  Absent statutory authority, there is no entitlement to 
interest on the payment of VA disability compensation.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to service connection for 
generalized arthritis, including CPPD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A disability rating in excess of 20 percent for bilateral 
knee chondromalacia and arthritis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (1998).

3.  An effective date earlier than February 14, 1986, for the 
award of service connection for chondromalacia and arthritis 
of the left knee is not warranted.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400(q)(1)(ii) (1998).

4.  The appellant's claim for interest on the payment of VA 
disability compensation based on a grant of service 
connection and a 10 percent disability rating for 
chondromalacia and arthritis of the left knee is without 
legal merit.  38 U.S.C.A. §§ 511, 7104, 7105 (d)(5), 7108 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 19.4, 19.5, 20.101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for aggravation of 
generalized arthritis, including crystallized arthritis or 
calcium pyrophosphate dehydrate (CPPD) disease.

The appellant contends service connection is warranted for 
generalized arthritis or osteoarthritis, including "crystal 
arthritis" or calcium pyrophosphate dihydrate disease.  In 
making this contention, he asserts that the grants of service 
connection for arthritis involving his right knee and his 
left knee were erroneous in that he believes his entire body 
is affected with a generalized arthritis condition, which 
merely manifested itself initially in his knees.  He 
expresses concern that any future spreading of arthritis 
symptomatology to other parts of his body will not be 
recognized as part and parcel of the arthritis affecting his 
knees and thus will not be subject to VA compensation 
payments in the future, when he believes generalized 
arthritis could become more incapacitating.  


History of the case

A review of the appellant's service medical records reveals 
that upon the general medical examination conducted August 
10, 1967, prior to his entrance onto active duty, the 
appellant described his health at that time as "fair," and 
noted that he had trouble with his joints.  On the medical 
history portion of the examination report, he checked that he 
had or had had swollen or painful joints, a history of broken 
bones, and foot trouble.  He checked that he had not ever had 
and did not have at the time arthritis or rheumatism; any 
bone, joint, or other deformity; lameness; a painful or trick 
shoulder or elbow; back trouble of any kind; or a trick or 
locked knee.  He also indicated that he had never worn a 
brace or back support.  He reported that he previously had 
been treated by a Dr. Bender in Brooklyn, Massachusetts, for 
sore joints.

The report of the clinical examination portion of the 
appellant's entrance examination, also conducted on August 
10, 1967, shows that the examiner commented that the 
appellant's joints were painful when swimming in cold water.  
The appellant's upper extremities, feet, lower extremities, 
spine and musculoskeletal system were all deemed to have been 
normal by the examining physician and the appellant was 
judged to have been qualified for induction.  A notation 
dated July 29, 1968, on the same report, indicates the 
appellant had been "treated four years ago for allergic 
rhinitis," that no additional defects were discovered during 
a physical inspection conducted at "AFEES, Boston, Mass.," 
and that the appellant was deemed fit for military service.  

The appellant's service medical records reflect treatment for 
a twisting injury to the right knee which occurred during a 
basketball game in February 1969.  He was given a permanent 
physical profile in April 1969 for chondromalacia of the 
right patella and arthritis of the right knee.  There are no 
records contained in the claims file reflecting complaints or 
treatment for any other joints or the back during service.

The report of the general medical examination conducted in 
conjunction with the appellant's separation from service in 
March 1970 shows that the appellant reported having painful 
joints.  On the medical history portion of the examination 
report, he checked that he had or had had swollen or painful 
joints, a history of broken bones, arthritis or rheumatism, a 
painful or trick shoulder or elbow, back trouble, a trick or 
locked knee, and foot trouble.  Following a clinical 
examination, the examiner indicated that the appellant's 
complaints had been reviewed and that the positive answers 
had been found to be of no medical significance.  
Furthermore, the examiner judged the appellant's upper 
extremities, feet, lower extremities, spine and 
musculoskeletal system to have been normal.  The appellant 
was judged to have been qualified for separation from 
service.

A review of the post-service medical records contained in the 
appellant's claims file reveals numerous complaints of 
bilateral knee pain, and treatment including multiple 
surgeries to each knee.  Additionally, records show some 
osteoarthritic changes in the right hand, some degenerative 
disc problems in the low back, and surgery for ligament 
reconstruction in the right wrist.  A May 1988 VA arthritis 
clinic report shows a diagnostic impression of "CPPD 
disease" based upon X-ray evidence.  A March 1994 treatment 
report contains the diagnosis of degenerative joint disease 
of both knees and the following comment:  "discussed with 
patient that he does not have pseudogout or rheumatoid 
arthritis."  

Upon VA examination conducted by the Chief of the 
Rheumatology Section of the Denver VA Medical Center, in 
October 1997, the appellant was noted to have been pleasant, 
cooperative, and in no acute distress.  He demonstrated full 
range of motion in his shoulders, hips, elbows, and ankles.  
There was no evidence of synovitis in either hand, full range 
of left wrist motion and limited dorsiflexion in the right 
wrist, which had previously been operated upon.  There was no 
evidence of extensor surface nodules or tophi throughout.  
There were no deformities, subluxation, or synovitis present 
in the feet or ankles.  

In a November 1997 report, the examiner provided a 
description and interpretation of the X-ray studies conducted 
in conjunction with the examination as follows:

Bilateral hand X-rays showed minimal 
degenerative change at the left first 
metacarpophalangeal joint and of the left 
second, third, and fifth DIP [distal 
interphalangeal] and PIP [proximal 
interphalangeal] joints.  No 
chondrocalcinosis was noted in the 
triangular fibrocartilage of the left 
wrist.  There was moderate to severe 
degenerative disease of the right first 
metacarpophalangeal joint and minimal DJD 
[degenerative joint disease] present at 
the right second and third PIP's and the 
right fifth PIP and DIP joints.  Again, 
there was no chondrocalcinosis of the 
right triangular fibrocartilage.  The 
impression was moderate to severe 
degenerative change of the right first 
metacarpophalangeal joint with mild 
degenerative changes elsewhere as 
described above.  It was the impression 
that this could represent post-traumatic 
change, osteoarthritis or early 
manifestation of less usual arthritis 
such as CPPD, although no 
chondrocalcinosis was noted to support 
this diagnosis.  X-ray of the anterior 
posterior pelvis revealed sacroiliac 
joints to be within normal limits.  There 
was no evidence for erosive change to 
suggest sacroiliitis.  The hips were 
unremarkable without evidence of 
degenerative change.  Thus, impression 
being no plain film evidence of 
sacroiliitis, no hip arthritis.  
Bilateral X-rays of weight bearing knees 
revealed the left knee to have moderate 
degenerative change at the left knee.  
This included the medial and lateral 
compartments and to a somewhat greater 
degree the patellofemoral articulation.  
There were probably loose bodies within 
the joint.  There was no definite 
chondrocalcinosis to be appreciated.  X-
ray of the right knee noted at least 
moderate degenerative change to include 
the medial and lateral compartments and 
the patellofemoral articulation.  Several 
loose bodies were noted and no definite 
chondrocalcinosis could be appreciated.  
The impression of the knee films was 
moderate bilateral DJD.  The somewhat 
prominent patellofemoral involvement in 
the case was a bit atypical.  This could 
imply an unusual arthritis such as CPPD, 
although no definite chondrocalcinosis 
was apparent to confirm this diagnosis.  
Loose bodies were noted.

In conjunction with the clinical examination, the examiner 
reviewed the appellant's entire claims file, including the 
service medical records and post-service medical evidence.  
Based upon medical expertise, the records review, and the 
clinical examination, the examiner then presented an informed 
medical opinion as follows (in light of the appellant's 
contentions that the RO and the Board have misinterpreted 
and/or mischaracterized medical evidence of record 
previously, the Board deems it advisable to set forth the 
relevant portions of the opinion in their entirety as the 
examiner considers many different points in reaching the 
final conclusion):

It is my opinion that [the appellant] 
suffers from chondromalacia 
patella/degenerative joint disease of 
bilateral knees without evidence of a 
more generalized inflammatory or 
crystalline arthritis such as CPPD, gout, 
or rheumatoid arthritis.  It is more than 
likely that [the appellant's] 
chondromalacia patella and/or 
patellofemoral disease was present in his 
teenage years, related to his athletic 
activities prior to induction in the 
service.  These conditions were 
exacerbated during the activity that he 
endured during active duty.  I am unable 
to find any evidence from history, 
physical examination or laboratory/x-ray 
documentation of any form of more 
generalized inflammatory arthritis that 
could have been present prior to [the 
appellant's] period of active military 
service or which occurred during his 
period of active military service.  
Previous suggestions of CPPD or 
pseudogout during Denver VA Arthritis 
Clinic visits in the 1980s appeared to be 
incorrect and based solely on one X-ray 
report suggesting that there was 
chondrocalcinosis of the knee or a loose 
body.  [emphasis in original]  Subsequent 
X-rays have failed to demonstrate in the 
knees, AP [anterior-posterior] pelvis or 
triangular fibrocartilage of the wrists 
bilaterally any evidence of 
chondrocalcinosis.  Calcium pyrophosphate 
deposition disease or pseudogout is 
typically a disease of the elderly 
associated with osteoarthritis.  There 
are familial hereditary forms which can 
occur in young individuals which again 
are familial and are often very 
aggressive, leading to significant 
arthritis with debilitating contractures.  
I do not feel that [the appellant] has a 
rare hereditary form of CPPD.  
Furthermore, to establish the diagnosis 
of CPPD, synovial fluid analysis with 
polarized light microscopy determination 
is necessary for crystal identification.  
There are several secondary metabolic 
associations with CPPD, namely 
hemochromatosis, hyperparathyroidism, and 
hypothyroidism.  [The appellant] has a 
normal TSH [thyroid-stimulating hormone], 
ruling out hypothyroidism, a normal 
calcium and phosphorus, making 
hyperparathyroidism unlikely, and finally 
normal iron studies ruling out 
hemochromatosis.  Thus, the diagnosis of 
CPPD or pseudogout with such an early age 
of presentation without evidence of 
chondrocalcinosis over years of serial X-
rays, without crystal documentation of 
CPPD crystals and documentation of lack 
of secondary associations makes this 
diagnosis unlikely.  Furthermore, there 
is no systemic evidence of rheumatoid 
arthritis.  Per 1988 revised ARA Criteria 
for the classification of rheumatoid 
arthritis, [the appellant] is lacking 
significant morning stiffness or history 
thereof, arthritis of three or more joint 
areas, arthritis of hand joints 
documenting swollen joints, polyarticular 
symmetric nature of the arthritis, lack 
of rheumatoid nodules, a negative serum 
rheumatoid factor, and lack of 
radiographic changes including erosions 
or unequivocal bony decalcification 
localized to or most marked adjacent to 
the involved joints.  Having 
osteoarthritis changes alone do not 
qualify as radiographic changes for 
rheumatoid arthritis;  Reference 
arthritis and rheumatism, Volume 31, 
pages 315-324, 1988.  [sic]  Again, the 
diagnosis of rheumatoid arthritis is 
primarily based on clinical grounds and 
these criteria are helpful for further 
classification.  Again, without 
documentation of a persistent synovitis 
of bilateral small joints of the hands 
and feet often associated with large 
joints associated with significant 
morning stiffness and systemic features 
along with a positive rheumatoid factor 
makes the diagnosis of rheumatoid 
arthritis in the preservice, service, or 
postservice period unlikely.  Also, [the 
appellant] manifests a serum uric acid 
level of 6.3 without a history of podagra 
or acute inflammatory joint disease 
making gout unlikely in his case.  In 
summary, I do not find a more generalized 
form of arthritis aside from his 
chondromalacia/degenerative disease of 
his knees, a finding of mild degenerative 
arthritis of the lumbosacral spine, and 
mild degenerative changes of the hands by 
X-ray.  In addition, his SI [sacro-iliac] 
joints were normal on AP pelvis X-ray. . 
. . 

In summary, I find [the appellant's] 
final diagnosis to be 
chondromalacia/degenerative joint disease 
of knees bilaterally without any evidence 
supported by history, physical 
examination or laboratory/X-ray of a more 
generalized inflammatory arthritic 
condition.  It is also my opinion that 
[the appellant] did have chondromalacia 
patella and/or patellofemoral syndrome 
prior to active duty which was more 
likely than not aggravated during his 
tour of active duty.


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that a 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  When a chronic disease such as arthritis 
becomes manifest to a degree of 10 percent within one year of 
a veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


Analysis

Following a comprehensive and thorough review of the medical 
evidence and the appellant's contentions, the Board finds 
that the appellant does not have a current disability 
involving generalized arthritis of any type.  While there had 
been some conflicting evidence in the record when this appeal 
was previously before the Board, the detailed medical opinion 
proffered in conjunction with the October 1997 VA examination 
resolves the previous ambiguity to the Board's satisfaction.  
In the opinion, the VA examiner concluded that the appellant 
does not have any type of generalized arthritis, but rather 
suffers from degenerative joint disease in several specific 
joints, including his knees, lumbosacral spine, and hands.  
Perhaps this informed medical conclusion will alleviate, at 
least to some extent, the appellant's fears that arthritis 
will spread throughout his body.

While the appellant's sincerity in pressing his appeal is 
clear, since he is not a medical expert, he is not competent 
to express an authoritative opinion regarding either his 
current medical condition or any questions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the appellant has apparently conducted quite a bit 
of independent research in the twin efforts to educate 
himself about his disabilities and to press his appeal with 
the VA, such research does not transform him into a medical 
expert.  His explanation as to the nature of his disabilities 
conflicts directly with that of the Chief of the Rheumatology 
Section, a physician with special expertise in the diagnosis 
and treatment of arthritis.  The appellant's explanation 
remains a lay assertion under the terminology used in 
Grottveit and Espiritu, supra.  Precedent decisions dictate 
that if the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The Board will therefore accord greater 
probative weight to the opinion of the physician who is a 
medical expert and has reviewed the appellant's medical 
history and performed a clinical examination in conjunction 
with this appeal.

As set forth above, in the absence of proof of a present 
disability there can be no valid claim.  In the absence of 
competent evidence consisting of a medical diagnosis, of a 
current disability, the appeal for service connection must be 
deemed not well grounded.  38 U.S.C.A. § 5107(a).  

The appellant has made various assertions as to the VA's 
inability to adequately review his claim for service 
connection in the absence of pre-service medical records, 
purportedly showing evaluation and treatment of knee 
complaints, and in the absence of some service medical 
records reflecting treatment during that portion of his 
service when he was stationed in Vietnam.  However, because 
the denial of this appeal is based upon lack of any current 
disability involving generalized arthritis, the absence of 
pre-service treatment records and service medical records is 
regrettable, but unrelated to the disposition of the appeal.  
It has not been shown how the availability of these records 
could change the outcome of the case.

The appellant has also made passionate arguments about the 
applicability of certain presumptions regarding combat 
veterans to his case. y contained in the 
veteran's service medical records, governing statute sets 
forth a three-step analysis for evaluating the evidence of 
record.  38 U.S.C.A. § 1154(b).  This provision has been 
interpreted by the Federal Circuit Court of Appeals as 
follows:  First, it must be determined whether there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether this evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
If these two conditions are met the appellant's evidence 
shall be accepted as "sufficient proof of service 
connection", even if no official record of such incurrence 
exists.  A factual presumption thus arises that the alleged 
injury or disease is service connected.  Lastly, it must be 
determined whether the government has met its burden of 
rebutting the presumption of service connection by "clear 
and convincing evidence to the contrary."  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996). 

The relaxed standards of proof set forth at 38 U.S.C.A. 
§ 1154(b) were intended to compensate for the absence of 
detailed medical or other records which is often inherent in 
any combat situation.  "[I]f a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, the veteran 
has produced 'satisfactory evidence' to satisfy the first 
requirement of § 1154(b)."  Collette, supra, at 393.  In 
this case, the appellant has failed to produce credible 
evidence that would allow a reasonable fact-finder to 
conclude that generalized arthritis was incurred in or 
aggravated by his combat service, as he has not demonstrated 
the presence of a current disability involving generalized 
arthritis of any type.  As discussed above, in the absence of 
a demonstrated current disability a claim for entitlement to 
service connection for that disability is not well grounded 
and service connection is not warranted.  Anything that 
happened during the appellant's service, when he was engaged 
in combat, is irrelevant to the diagnosis, or absence 
thereof, of a current disability involving generalized 
arthritis.  The Board therefore holds that the relaxed 
standard of proof provided by 38 U.S.C.A. § 1154(b) is 
inapplicable to the appellant's claim for entitlement to 
service connection for generalized arthritis.


Entitlement to increased ratings for chondromalacia and 
arthritis of the right 
and left knees.

The appellant contends higher disability ratings should be 
assigned to represent the amount of impairment resulting from 
his service-connected right and left knee disabilities.  He 
believes his knee pain, loss of knee function, and the 
resulting diminution in his activity and lifestyle choices 
deserve greater compensation than is reflected by the 
10 percent disability ratings currently-assigned to each 
knee.  He also asserts the VA has measured his ranges of knee 
motion improperly, has failed to adequately explain how the 
range of knee motion is measured, and has failed to account 
for other methods of estimating impairment resulting from the 
service-connected arthritis of both knees.

Facts

Service connection for chondromalacia and arthritis of the 
right knee was granted shortly after the appellant's 
discharge from service based upon evidence in his service 
medical records that the RO interpreted as showing incurrence 
of the disability in service.  A 10 percent disability rating 
was assigned at that time and has been in effect ever since.  

By decision of December 1990, the RO granted service 
connection for chondromalacia with arthritis of the left knee 
based in part upon the appellant's testimony regarding the 
rigors of combat service in Vietnam and resolving reasonable 
doubt in favor of the appellant.  The RO assigned a 
10 percent disability rating to reflect the level of left 
knee impairment shown at the time.  This rating has remained 
in effect.

Based upon the November 1997 opinion provided by the VA 
examiner, set forth in pertinent part above, to the effect 
that the appellant's bilateral knee disabilities were more 
likely than not aggravated during his tour of active duty, 
the RO revised the grants of service connection for both 
knees to reflect service connection based upon aggravation 
rather than upon service incurrence, but held the disability 
ratings at the 10 percent level for each knee.  

The evidence of record shows that since 1988, the inception 
of the instant claim for entitlement to an increased rating 
for right knee disability, the appellant has undergone 
several different surgical procedures involving both knees.  
Most recently, in January 1997, he underwent right knee 
arthroscopy, debridement, and chondral microfracture 
arthroplasty.  Private medical reports reveal that a similar 
procedure was planned for the left knee in the fall of 1997, 
although there are no reports reflecting such surgery 
contained in the claims file and no references to such 
surgery in records received more recently.  Physical therapy 
for the right knee was continued through July 1997.  He takes 
anti-inflammatory prescription medication on an as-needed 
basis.

The report of the October 1997 VA examination for purposes of 
compensation shows that the examiner, the Chief of the 
Rheumatology Section at the Denver VA Medical Center, 
reviewed the appellant's service medical records, post-
service treatment records, and the contents of the 
appellant's claims files; as well as performing a clinical 
examination and reviewing pertinent X-ray films and 
laboratory test results.  

During the course of the examination, the appellant told the 
examiner that he experienced chronic, low grade, continuous 
pain in both knees.  He described having occasional morning 
stiffness of the knees which often lasted less than 
30 minutes.  He reported having mild knee swelling, and 
greater knee pain with increased activity.  He stated that 
his knees occasionally locked or gave way and that he was 
able to stand stationary for a maximum of only ten to fifteen 
minutes before experiencing severe, limiting knee pain.  He 
reported being able to walk only 1.5 miles before 
experiencing mild discomfort and that going down hills and up 
stairs exacerbated his knee pain.  He stated he had used knee 
unloading braces in the past.  He took analgesics as needed 
for knee pain, and did not take any medications on a daily 
basis.  He confirmed that he did not experience episodic 
dislocation or recurrent subluxation of the knees and did not 
have a history of dislocation or subluxation.

Upon clinical examination, the appellant had normal bilateral 
knee alignment without gross valgus or varus deformity and no 
joint swelling or effusions bilaterally.  Measurement of the 
quadriceps four inches about the patella was 47 centimeters 
bilaterally without evidence of gross muscle atrophy.  The 
examiner noted marked bilateral patellar crepitance on active 
and passive range of motion.  Range of motion measurements 
were equal bilaterally as follows:  no lack of full 
extension, thus extension at zero degrees, and bilateral 
active and passive flexion to 115 degrees, thus from zero to 
115 degrees.  The examiner commented that the appellant 
experienced significant discomfort in holding both knees at 
115 degrees to facilitate measurement with a goniometer.  
There was no evidence of medial collateral or lateral 
collateral joint instability.  Lachman's tests were negative, 
revealing no bilateral anterior cruciate ligament laxity.  
McMurray's tests were negative bilaterally.  Bilateral 
patellar inhibition tests revealed marked bilateral patellar 
pain and crepitance.  The examiner commented as well that the 
appellant's gait was normal and provided the following brief 
synopsis of the examination findings:  "In summary of the 
knee examination, the knees appear to be bilaterally stable 
without effusions, with normal alignment, with zero degrees 
of extension and 115 degrees of passive and active flexion.  
Again of note is painful endurance in holding the knee at 
115 degrees actively."

X-ray films of the left knee were interpreted as showing 
moderate degenerative change at the left knee, including the 
medial and lateral compartments and to a somewhat greater 
degree the patellofemoral articulation.  Probable loose 
bodies within the joint were noted and there was "no 
definite chondrocalcinosis to be appreciated."  X-ray films 
of the right knee were interpreted as showing "at least 
moderate degenerative change" in the medial and lateral 
compartments and the patellofemoral articulation.  Several 
loose bodies were observed and no definite chondrocalcinosis 
could be appreciated in the right knee.  The examiner noted 
that "the somewhat prominent patellofemoral involvement in 
the case was a bit atypical," but concluded that overall the 
films showed moderate bilateral degenerative joint disease.

A large portion of the examiner's opinion pertaining to the 
nature of the appellant's knee disabilities has been set 
forth above.  The examiner's opinion as to the extent of his 
bilateral knee impairment as shown upon the October 1997 
examination is considered significant enough to warrant 
recitation of it in its entirety in this portion of the 
decision as well:  

I have also been asked to determine 
whether [the appellant's] knees exhibit 
weakened movement, excess fatigability, 
painful motion or incoordination 
attributed to his service-connected 
disability.  It is obvious on my 
examination of [his] knees that he 
experiences significant discomfort and 
limited endurance while trying to 
maintain his knees at 115 degrees of 
flexion for goniometer measurements.  The 
patient has no pain at 90 degrees of 
flexion.  For this reason, I would assign 
[him] an additional loss of 25 degrees of 
flexion from 115 to 90 degrees for 
painful motion and excess fatigability 
with use.  I did not find incoordination 
to be a factor.  Again, I would also 
include weakened movement against 
resistance as again assigning an 
additional 25 degrees of loss.  In 
addition, I would again assign a 
25 degree loss of flexion to bilateral 
knees from 115 to 90 degrees as loss due 
to pain on use or during flare-ups.  

The examiner then concluded the report with the final 
summary, "I find [the appellant's] final diagnosis to be 
chondromalacia/degenerative joint disease of knees 
bilaterally . . .  I would assign him an additional loss of 
bilateral flexion of 25 degrees from 115 to 90 degrees of 
flexion for weakened movement, excessive 
fatigability/endurance and painful motion in addition to 
limited functionability during flare-ups and repetitive 
motion."  


Law and regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity, to objective clinical 
findings reflecting actual impairment.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, rather than added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
10 percent rating may be assigned for degenerative arthritis 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
rating may be assigned for degenerative arthritis with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of leg motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Code 5260 provides that limitation of flexion to 60 degrees 
is rated as noncompensable, limitation of flexion to 
45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Code 5261 provides that limitation of extension 
to 5 degrees is rated as noncompensable, limitation of 
extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling,  limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.

The VA PHYSICIAN'S GUIDE FOR DISABILITY EVALUATION EXAMINATIONS 
provides that when measuring knee flexion during a clinical 
examination, the neutral leg position is defined as when the 
shank is in same plane as the thigh.  The PHYSICIAN'S GUIDE 
defines "flexion" as motion of the shank in the sagittal 
plane about an axis in the transverse plane of the knee and 
"normal flexion" as zero-145 degrees.  When measuring knee 
extension, full extension is defined as zero degrees with the 
shank in same plane as the thigh.  Loss of extension is 
described in degrees of angulation of shank or thigh in 
sagittal plane about an axis in transverse plane of the knee.  
Normal extension is defined as zero degrees.

Several other regulatory provisions contained in Volume 38 of 
the Code of Federal Regulations are applicable in rating 
arthritis and similar musculoskeletal disabilities.  Section 
4.40 provides that, as to the musculoskeletal system, it is 
essential that the examinations on which ratings are based 
adequately portray any "functional loss" which "may be due 
to pain."  The regulation does not require a separate rating 
for pain, but the impact of pain must be considered in making 
a rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).  Section 4.45(f) states that "[p]ain on 
movement, swelling, deformity or atrophy of disuse" as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under section 4.45(d) and (e).  
Section 4.59 contemplates "at least the minimum compensable 
rating" for painful motion "with joint or periarticular 
pathology".

In a recent precedent opinion pertaining to the rating of 
knee disabilities, the VA General Counsel provided a 
discussion of the interplay between these different 
regulations and the part-specific diagnostic codes in the 
rating schedule.  VAOPGPREC 9-98 (August 14, 1998).  The 
General Counsel held that diagnostic codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
General Counsel also held that limitation of motion in the 
affected joint or joints is a common manifestation of 
arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be "read in conjunction with" section 4.59 
and that Diagnostic Code 5003 is "complemented by" section 
4.40.  See Hicks v Brown, 8 Vet. App. 417, 420-21 (1995).  
Thus, sections 4.40, 4.45, and 4.59 all appear to be 
applicable in evaluating arthritis.

The same General Counsel opinion held that in applying 
sections 4.40, 4.45, and 4.59, rating personnel must consider 
the claimant's functional loss and clearly explain what role 
the claimant's assertions of pain played in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) 
(section 4.45 requires analysis of effect of pain on the 
disability).  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

Impairment of either knee with slight recurrent subluxation 
or lateral instability, warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate recurrent subluxation 
or lateral instability.  38 C.F.R. Part 4, Code 5257 (1998).  

In addition, removal of semilunar cartilage, when 
symptomatic, warrants a 10 percent evaluation.  38 C.F.R. 
Part 4, Code 5259 (1998)  Ankylosis of the knee warrants the 
assignment of ratings between 30 and 60 percent, based on the 
angle of flexion.  38 C.F.R. Part 4, Code 5256.  

Analysis

As summarized above, the appellant contends that his knee 
disabilities result in pain, loss of knee function, and 
diminution in his activity and lifestyle choices.  He asserts 
that knee pain occurs with standing, walking, or other 
activity.  During the October 1996 hearing on appeal, he 
explained that he worries that he will become a candidate for 
a heart attack if he participates in no exercise at all.  He 
also argues that his range of knee motion increases when he 
is able to avoid using his knees, and that when he uses his 
knees, his range of motion decreases.  With regard to 
lifestyle choices, he asserts that his knee disabilities 
prevent him from enjoying the active lifestyle he would 
prefer to choose and that he anticipates having to suffer 
greater pain, stiffness, and future knee surgeries because of 
his refusal to remain sedentary.  He also testified that he 
must use a golf cart when he golfs because of knee pain and 
locking.  He asserts that his knee disabilities impact upon 
his occupational functioning as well in that he often has to 
participate in field work, involving activity such as hiking 
over rough terrain and climbing ladders, which is hard on his 
knees.  

Because the grants of service connection for both knees were 
revised to reflect service connection based upon aggravation 
rather than upon service incurrence, the Board is constrained 
by regulation to consider only the degree of disability over 
and above the degree existing at the time of entrance into 
active service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, if the degree of disability at the time of 
entrance into the service is not ascertainable in terms of 
the rating schedule, no deduction will be made.  38 C.F.R. 
§ 4.22.  Although the veteran's knee disabilities have been 
adjudicated as pre-existing service, the report of the 
veteran's entrance medical examination reflects that his 
lower extremities and musculoskeletal system were deemed to 
have been normal by the examining physician at the time of 
his entrance.  Thus, the Board is of the opinion that the 
degree of knee disability, if any, present at the time of the 
appellant's entrance into service is not ascertainable in 
terms of the rating schedule.  Under the provisions of 
38 C.F.R. § 4.22, therefore, it will be assumed that the pre-
existing knee disabilities resulted in zero percent 
disability at the time of the appellant's entrance into 
service and no deduction from the level of present impairment 
will be made.  

The appellant's history of multiple surgical procedures is 
significant in understanding his current condition.  However, 
in terms of assigning the most appropriate disability rating, 
the Board observes that the RO assigned a temporary 
100 percent disability rating during the appellant's most 
recent right knee surgery in January 1997 and during the 
subsequent convalescence period.  The Board is not therefore, 
concerned with evaluating the level of disability suffered by 
the appellant during the surgery and convalescence period 
during which a 100 percent disability rating was in effect.

As the most recent and most comprehensive evaluation of the 
appellant's currently-shown knee impairment, the report of 
the October 1997 VA examination constitutes the best evidence 
of record reflecting the present condition of both knees.  
Francisco, supra.  Following the review of the examination 
report, the Board deems that it satisfies the concerns set 
forth in the Board's previous Remand and provides adequate 
detail and description of the appellant's knee disability and 
functional impairment upon which an appropriate disability 
rating reflective of the appellant's current condition may be 
based.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since service connection was granted, the RO has evaluated 
the appellant's knee disabilities under the criteria set 
forth for rating arthritis.  Initially, the right knee was 
rated under Diagnostic Code 5010, providing for arthritis due 
to trauma.  When the RO changed the grant of service 
connection to reflect the finding that the disabilities 
involving both knees pre-existed service, but were aggravated 
during service; the Diagnostic Code was changed to Code 5003, 
reflecting degenerative arthritis, rather than traumatic 
arthritis.  Although this change was important to the 
appellant, who had vigorously pressed for recognition of the 
aggravation he suffered to the pre-existing knee disorders 
during service; for rating purposes, this recharacterization 
reflects a change in name only as the rating schedule 
requires that arthritis which is substantiated by X-ray 
findings, whether labeled as traumatic or degenerative, will 
be rated under the criteria set forth for rating degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The medical evidence of record establishes that the appellant 
suffers from degenerative joint disease of both knees; thus 
evaluating the disabilities under Diagnostic Code 5003 is 
appropriate.  As set forth above, Diagnostic Code 5003 
requires that impairment resulting from degenerative 
arthritis will be rated on the basis of limitation of motion 
in the part affected unless the limitation of motion is 
noncompensable under the appropriate diagnostic code.  

According to the report of the October 1997 VA examination, 
the appellant had normal knee extension, at zero degrees, 
bilaterally.  Thus, under the provisions of Diagnostic Code 
5261, a noncompensable evaluation would be assigned.  A 
compensable disability rating would not be warranted under 
the criteria set forth in Diagnostic Code 5261 unless the 
appellant's knee extension was limited to 10 degrees.

Upon examination, the appellant was able to flex both knees 
to 115 degrees; although after the examiner factored in 
functional limitation resulting from weakened movement, 
fatigability, painful motion, and limitation resulting from 
flare-ups and repetitive motion, his realistic range of 
bilateral knee motion was described as zero to 90 degrees.  
Under the provisions of Diagnostic Code 5260, flexion limited 
to 90 degrees would be assigned a noncompensable evaluation.  
A much greater amount of limitation, to 45 degrees, would 
warrant assignment of a 10 percent disability rating under 
these criteria.

In this regard, it is observed that the appellant has 
expressed great concern and outrage over the lack of a clear 
definition of "normal" knee extension and flexion in the 
rating schedule.  The Board has customarily interpreted the 
pictorial figure set forth 38 C.F.R. § 4.71 which illustrates 
flexion and extension of the knee from zero degrees to 
140 degrees, as representing the "normal" range of flexion 
and extension, although there is nothing explicitly contained 
in the diagram or its caption defining 140 degrees as normal 
knee flexion.  Another source for a definition of normal knee 
flexion is the VA PHYSICIAN'S GUIDE FOR DISABILITY EVALUATION 
EXAMINATIONS, which explicitly defines normal flexion as 
145 degrees.  Although it would be certainly preferable to 
have clearer regulations for guidance in general, the Board 
is unable to fathom how the adjudication of the appellant's 
case has been tainted by the absence of a clear definition of 
normal range of knee flexion and extension.  Whether the 
appellant's range of knee motion is measured against a 
140 degree standard of normalcy or a 145 degree standard of 
normalcy, his range of knee motion remains noncompensable 
under Diagnostic Codes 5260 and 5261 because his knee flexion 
is not limited to 45 degrees and his knee extension is not 
limited to 10 degrees.  The standard of normalcy is 
immaterial to an application of the facts of this case to the 
law set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  

As explained above, Diagnostic Code 5003 provides that when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating may be assigned for degenerative 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and a 
20 percent rating may be assigned for degenerative arthritis 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Because the appellant's limitation of knee motion 
is noncompensable under Diagnostic Codes 5260 and 5261, these 
provisions are for application.  The appellant has been 
granted service connection for disability of his right knee 
and disability of his left knee, two major joints, under the 
definition found at 38 C.F.R. § 4.45(f).  According to the 
findings upon examination, corroborated by outpatient 
treatment reports, and the appellant's sworn testimony, the 
appellant experiences additional limitation of knee 
functioning during flare-ups.  Thus, under the provisions of 
Diagnostic Code 5003, a 20 percent disability rating is 
warranted for arthritis established by X-ray findings in two 
major joints with occasional incapacitating exacerbations, or 
flare-ups, in the examiner's language.  A disability rating 
of 20 percent is the highest rating provided under Diagnostic 
Code 5003 in the absence of compensable limitation of motion 
resulting from degenerative arthritis.

Under precedential Court decisions and by direction of the VA 
General Counsel, the Board must inquire further into the 
extent of the appellant's knee impairment, however.  The 
Board is satisfied that the VA examiner has adequately 
explained the appellant's additional functional loss due to 
pain, weakened movement, and excessive fatigability in the 
thorough and comprehensive examination report.  Furthermore, 
the examiner explained that this additional functional loss 
is manifested by additional loss of flexion, opining that the 
appellant suffers an additional 25 degrees of functional loss 
of range of flexion due to the combination of pain, weakened 
movement, and excessive fatigability.  Thus, the Board is of 
the opinion that by considering the appellant's range of knee 
motion as zero to 90 degrees, the requirements of 38 C.F.R. 
§ 4.40, pertaining to functional loss due to pain; the 
requirements of 38 C.F.R. § 4.45 (c) and (d), regarding 
weakened movement and excess fatigability; and the 
requirements of 38 C.F.R. § 4.59, regarding painful motion, 
have been fulfilled.  None of these factors, singly or in 
combination, brings the appellant's disability picture to 
such a level that it more nearly approximates the criteria 
required for the next higher rating under Diagnostic Codes 
5260 or 5261 as the impact of functional loss due to pain, 
weakened movement, and excessive fatigability do not equate 
to and cannot be analogized to a loss of flexion or extension 
so severe as to warrant a greater disability rating than the 
20 percent already assigned to both knees under the 
provisions of Diagnostic Code 5003.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.45(e) are not for application 
as no incoordination was reported by the appellant or found 
upon examination.  Additionally, no instability, dislocation, 
or subluxation was reported or found, thereby rendering 
inapplicable the rating criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Moreover, the schedular 
provisions for symptoms due to removal of semilunar cartilage 
do not provide for a rating in excess of 10 percent.  The 
provisions with regard to ankylosis of the knee are not 
applicable, since the medical evidence does not reflect 
ankylosis of the knee.    

According to the most recent rating decision, the appellant 
is currently in receipt of a separate 10 percent disability 
rating for each knee, rather than a 20 percent disability 
rating for both knees under Diagnostic Code 5003.  In this 
case, a 20 percent disability rating for both knees is 
essentially the same as a 10 percent disability rating for 
each.  Under the rating principles set forth in 38 C.F.R. 
§§ 4.25 and 4.26, because these are the appellant's only 
compensable service-connected disabilities, the combined 
rating computes to 20 percent under either formula.  For the 
sake of accuracy in rating, however, a goal to which both the 
appellant and the Board aspire, the appellant's knee 
disabilities should be rated together as 20 percent disabling 
under Diagnostic Code 5003.  The bottom line with regard to 
the evaluation of disability resulting from the appellant's 
service-connected bilateral knee disabilities is that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for both knees or more than 10 
percent for either the right or the left knee individually; 
the appeal therefor must be denied.

The Board notes that the appellant does not appear to be 
making an argument to the effect that his service-connected 
knee disabilities cause such unique levels of impairment that 
they should be considered exceptional disabilities so as to 
warrant rating on an extra-schedular basis.  Rather, he 
appears to argue that either the rating schedule itself is 
fundamentally flawed or that adjudicators have improperly 
applied the schedular provisions to his case.  Although the 
appellant's criticisms of the rating schedule and the 
regulatory provisions regarding the evaluation of knee 
impairment may have some validity, the law and regulations as 
they currently exist do not provide the rigid definitions as 
to range of motion and limitation of motion that he would 
prefer.  Under law, the RO and Board are constrained to apply 
the regulatory criteria as they are written 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  For the Board to do otherwise 
would result in certain inequality in the treatment of 
different veterans having identical knee impairment and would 
constitute a gross injustice in the administration of 
veteran's benefits and the tax revenues of the United States. 


Entitlement to an effective date prior to February 14, 1986, 
for a grant of service connection for chondromalacia and 
arthritis of the left knee.

The appellant contends an effective date earlier than 
February 14, 1986, should be assigned to the grant of service 
connection for left knee chondromalacia and arthritis.  He 
asserts that every previous decision denying the benefit was 
clearly and unmistakably erroneous and should be overturned.  
Therefore, he believes the effective date of the award of 
service connection and the 10 percent disability rating 
should be revised back to the date of the original denial in 
June of 1970.

History of the case

The appellant initially applied for service connection for a 
left knee disability in May 1970, two months after his 
discharge from service.  The RO issued a decision in June 
1970, holding that there was no evidence of a disability 
involving the left knee either in service or at the time of 
the decision.  The claim was therefore denied.  The appellant 
filed a notice of disagreement in July 1970.  By letter dated 
in August 1970, he reiterated his belief that the service 
connection was in order for his left knee and requested an 
increase in the disability rating assigned to his right knee.  

There was apparently some confusion as to the appellant's 
location and which of two RO's should have had jurisdiction 
over his claim, as he provided his home address in 
Massachusetts, but was attending school in Wyoming.  In any 
event, he was scheduled for a VA examination in June 1971.  A 
subsequent rating decision in July 1971 adjudicated only the 
issue of entitlement to an increased disability rating for 
the service-connected right knee disability.  He was notified 
of this decision by letter the same month.  The appellant 
underwent another examination in December 1971.  The RO again 
confirmed the right knee disability rating without addressing 
the issue of service connection for a left knee disability in 
a January 1972 decision.  

The appellant next underwent a VA examination in March 1975, 
apparently at the behest of the VA, as no correspondence from 
the appellant is of record.  Another routine examination was 
conducted in May 1977.  Again, there is no contemporaneous 
correspondence or other communication from the appellant 
contained in the file.  However, in May 1977, the RO 
promulgated a rating decision confirming the disability 
rating assigned to the appellant's right knee and did not 
take up the issue of service connection for the left knee.  
The appellant was informed of the decision, but did not 
respond in any way.

In January 1982, the appellant filed another claim for 
entitlement to service connection for disability of the left 
knee, indicating that he had undergone left knee surgery that 
month.  The appellant subsequently submitted copies of the 
operation report along with additional written argument.  By 
decision of May 1982, the RO determined that service 
connection was not warranted as the newly-received evidence 
did not show a connection between the current left knee 
disability and the appellant's period of service.  Although 
the language contained in the decision is not explicit, it 
appears that the RO reviewed the claim on a de novo basis, 
considering all the evidence of record.  The appellant 
perfected a timely appeal to the Board and presented 
testimony at a personal hearing in September 1982. 

The Board issued a decision denying service connection for a 
disorder of the left knee in July 1983.  The appellant 
promptly requested that the Board reconsider its decision and 
submitted supplemental written argument in support of his 
appeal.  By reconsideration decision of October 1985, an 
enlarged panel of six Board Members held that the July 1983 
Board decision had contained no obvious error and upheld the 
denial of service connection for a left knee disorder.

The appellant then indicated his desire to reopen the 
previously-denied claim in a February 1986 letter to the RO.  
By letter of May 1986, the RO notified him that the newly-
submitted evidence had been reviewed, but that the evidence 
did not warrant a change in the previous denial.  Again, the 
appellant perfected a timely appeal to the Board, including 
presenting testimony at two hearings held at the RO.  By 
decision of January 1988, the Board held that no new factual 
basis had been established to warrant a grant of service 
connection for a left knee disorder and denied the appeal.

Following the promulgation of the January 1988 Board 
decision, the appellant corresponded with the Board and the 
RO for a period of approximately two and a half years, 
vehemently protesting the denial of his appeal.  Some of this 
fairly voluminous correspondence involved the appellant's 
stated desire to have the newly-formed Court of Veterans 
Appeals review his claims and his allegations that the VA had 
dealt unfairly with him during the course of his appeals.  By 
letter dated in June 1989, the Board informed the appellant 
of the jurisdictional requirements for any appeal to the 
Court.  The RO reiterated this information in an August 1989 
letter.  

Eventually, in a June 1990 letter to the RO, the appellant 
requested "the opportunity to discuss these issues with you 
personally, with or without your legal adviser present."  
The RO responded by arranging a formal "pre-decisional" 
hearing.  The appellant presented testimony during a hearing 
which lasted approximately one hour and a half in September 
1990.  He also submitted medical evidence, reflecting recent 
treatment, and underwent a VA examination for purposes of 
compensation in January 1990.  By decision of December 1990, 
the RO resolved reasonable doubt in favor of the appellant 
and granted service connection for chondromalacia with 
arthritis of the left knee based in part upon the appellant's 
testimony regarding the rigors of combat service in Vietnam.  
The RO assigned a 10 percent disability rating to reflect the 
level of left knee impairment shown at the time.  An 
effective date of February 14, 1986, was selected to reflect 
the "date claim considered reopened with continuous 
prosecution with submission of new and material evidence."

In January 1991, the appellant submitted a claim for an 
effective date earlier than February 14, 1986.  He suggested 
alternative effective dates of 1970, 1971, 1975, and 1982.  
This claim was the point of inception of the appellate 
process which eventually led to the instant decision.


Law and regulations

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).

When a determination of the agency of original jurisdiction, 
in this case, the RO, is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104.  When a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 20.1105.


Effective date analysis

The appellant originally filed a claim for entitlement to 
service connection for a left knee disability in May 1970.  
The claim was denied and he filed a timely notice of 
disagreement.  At that point, it became incumbent upon the RO 
to issue a Statement of the Case pertaining to the issue.  
See 38 C.F.R. §§ 19.26, 19.29, 19.30.  These requirements 
have remained substantively unchanged since the appellant's 
discharge from service.  The RO did not do so.  It appears 
that the issue may have been lost in the confusion 
surrounding the transfer of the appellant's claims file among 
the ROs in Massachusetts and Wyoming, during the appellant's 
college years, and the RO in Colorado, where he eventually 
settled.  In any event, the claim remained open and the June 
1970 denial did not become final in the absence of the 
issuance of a Statement of the Case.  

No action pertaining to the open claim was taken by either 
the RO or the appellant until January 1982, when the 
appellant filed another claim for entitlement to service 
connection for a left knee disability.  The RO properly 
considered the claim on a de novo basis, but did not 
explicitly acknowledge the status of the claim as having 
remained open since the 1970 notice of disagreement.  The 
subsequent 1983 Board decision and the 1985 reconsideration 
decision also addressed the claim on a de novo basis.  The 
Board's 1985 reconsideration decision thus constituted the 
final resolution of the claim which the appellant filed in 
1970.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Since 
the 1985 reconsideration decision took place prior to the 
formation of the Court, this decision represented review by 
the highest forum available to the appellant, as there was no 
option for further review at that time.  

As described above, in February 1986, almost immediately 
after the Board's reconsideration decision, the appellant 
sought to reopen the finally-denied claim for entitlement to 
service connection for a disability of the left knee with the 
submission of new and material evidence.  Both the RO and the 
Board held that he had not submitted evidence which warranted 
reopening the claim.  The Board decision of January 1988, 
denying the attempt to reopen the previously-denied claim, 
thus constitutes a final resolution of the claim to reopen 
which the appellant filed in February 1986.  This decision 
also represented review by the highest forum available to the 
appellant.  

The unavailability of independent judicial review was clearly 
a frustration for the appellant, as he continued to protest 
the denial of his claim.  The RO apparently construed the 
appellant's numerous letters and phone calls as a further 
attempt to reopen the previously-denied claim and construed 
his request to "discuss these issues" as a request for a 
personal hearing.  As set forth above, the RO then granted 
the benefit sought in a December 1990 decision, basing the 
grant upon new evidence identified as the VA examination 
report and the appellant's hearing testimony.  Thus the 
December 1990 grant had its inception in correspondence which 
the RO construed as a claim and which was received at some 
point after the Board's January 1988 final decision.  

As set forth above, under governing law and regulation, the 
effective date of an award based on the receipt of new and 
material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  Thus, the date of 
receipt of the claim should have been identified as the date 
of whatever piece of correspondence protesting the denial of 
his claim by the Board was construed by the RO as the claim 
to reopen.  It is unclear why the RO chose to reach behind 
the Board's final January 1988 decision in assigning the 
effective date.  In fact, in assigning the effective date, 
the RO selected the claim which had begun the claims process 
leading to the January 1988 Board denial, rather than the 
claim which had begun the process leading to the RO's 
December 1990 grant.  It would appear that this selection 
constituted a legal error on the part of the RO.  This error 
resulted in a benefit to the appellant, however, as the 
effective date assigned by the RO was earlier than the 
effective date which should have been chosen, had the RO 
strictly followed governing regulation.  

As there is no basis in the law and regulations regarding the 
assignment of effective dates for any date prior to January 
1988, the appellant's claim for entitlement to an effective 
date prior to February 1986 must be denied.  The Board is 
cognizant of the appellant's argument that entitlement to 
service connection for the left knee disability may have 
arisen before that time, however, the law specifically 
provides that the later of the two dates, when entitlement 
arose versus receipt of the claim for benefits, will trigger 
entitlement to VA benefits.  38 C.F.R. § 3.400.

The preponderance of the evidence is therefore against the 
appellant's claim for entitlement to an earlier effective 
date for the grant of service connection for chondromalacia 
and arthritis of the left knee and the appeal must be denied.


Clear and unmistakable error analysis

The May 1982 RO decision, which denied entitlement to service 
connection for a left knee disability, was subsumed in the 
subsequent July 1983 Board decision and October 1985 
reconsideration decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1104.  Any attempt to assert the presence of clear and 
unmistakable error in RO decisions which have been subsumed 
in subsequent Board decisions effectively translates into a 
claim of clear and unmistakable error in the subsuming Board 
decision.  The appellant's contention that the May 1982 and 
all previous RO decisions should be reversed in order to 
warrant an earlier effective date for the grant of service 
connection thus lacks merit under the law.

Viewed in this light, the appellant's contention is that the 
Board decision of July 1983, denying service connection for a 
left knee disability and the otherwise final reconsideration 
decision of October 1985, which affirmed the 1983 decision, 
are erroneous to some degree.  However, the appellant has 
never asserted the presence of clear and unmistakable error 
in these Board decisions with the specificity required to 
raise this issue.  In other words, he has not asserted that 
the Board failed to apply the correct statutory and 
regulatory provisions, in effect at the time, to the correct 
and relevant facts, as they were known at the time.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); and 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).  Review of his 
multiple and voluminous contentions does not reveal an 
assertion which amounts to any more than a mere disagreement 
as to how the facts were weighed or evaluated.  See Russell 
v. Principi, 3 Vet. App. 310 (1992). 

The appellant is advised that recent legislation provides for 
the review of Board decisions based upon the existence of 
clear and unmistakable error.  See Public Law No. 105-111, 
111 Stat. 2271 (Nov. 21, 1997); 38 U.S.C. § 7111.  However, 
the Board has imposed a temporary stay on adjudication of 
such issues until implementing regulations can be 
promulgated.  If the appellant can point to the presence of 
clear and unmistakable error in the prior Board decisions 
with specificity, he may request consideration of this issue 
when final regulations implementing Public Law No. 105-111 
have been issued.


Entitlement to an inflation or cost-of-living supplement in 
the form of interest to the retroactive award for 
chondromalacia and arthritis of the left knee.

Lastly, the appellant contends he should receive additional 
compensation in the form of interest payments on his benefits 
which were paid retroactively to reflect the increase in the 
cost of living during the period from February 14, 1986, the 
effective date assigned to the grant of service connection 
and compensation at the 10 percent rate to December 1990, 
when the grant was actually implemented.  He argues that 
because he was paid in 1990 at the compensation rates which 
were effective in 1986, 1987, 1988, and 1989, respectively; 
rather than at 1990 rates, he suffered a loss of spending 
power and actual economic harm.  

As discussed above, the appellant contends that the VA should 
compensate him for the economic harm which he claims was 
incurred when the VA paid a retroactive award of compensation 
at the 10 percent level for left knee disability in 1990.  

Under the statute which empowers the Board and its functions, 
the Board has jurisdiction to decide questions of law and 
fact necessary to decisions under any law which affects the 
provision of benefits by the VA to veterans, their survivors, 
or dependents.  38 U.S.C.A. §§ 511, 7104; 38 C.F.R. §§ 19.4, 
19.5, 20.101.  Questions such as a veteran's basic 
eligibility for VA benefits or his entitlement to VA 
disability compensation are thus within the Board's 
jurisdiction. 

The Board observes that, while 38 U.S.C.A. § 1110 authorizes 
the VA Secretary to make payments of disability compensation, 
there is no statute authorizing the Secretary to make 
payments of interest on such awards.  Generally, interest may 
be paid by government agencies only when specifically 
authorized by statute.  The Supreme Court has repeatedly 
upheld the limitation on payment of interest by the 
Government.  The no-interest exceptions to the general rule 
have been expressly defined.  The United States may only pay 
interest pursuant to a contract, in circumstances authorized 
by a statute, where the Government has consented to do so, 
where there has been a taking under the Fifth Amendment, or 
where the Government operates as a commercial entity.  
Library of Congress v. Shaw, 478 U.S. 310, 317 (1986); United  
States v. Louisiana, 446 U.S. 253, 264-265 (1980); Smyth v. 
United States, 302 U.S. 329, 353 (1937); also see Vail et. 
al. v. Brown, 841 F. Supp. 909 (1994) (regarding the 
commercial activity exemption, allowing for the payment of 
interest where the government has "cast off the cloak of 
sovereignty and assumed the status of a private commercial 
enterprise). 

Under the laws of the United States, veterans benefits, like 
other social welfare benefits, are funded by tax revenues.  
Essentially, they transfer funds from the taxpayers of the 
United States to persons the United States Congress deems 
worthy, or in need of financial assistance.  The Congress has 
broad leeway in determining who is qualified to receive 
veterans benefits and what type of benefits should be 
provided.  Quiban v. Veterans Administration, 928 F.2d 1154 
(D.C. Cir. 1991).  In OPM v. Richmond, 496 U.S. 414, 426 
(1990), the Supreme Court held that the judicial branch 
cannot grant a money remedy that Congress has not authorized.  
With regard to the specific area of veterans' benefits, the 
Court of Veterans Appeals has held that payments of money 
from federal treasury are limited to those authorized by 
statute.  Bernier v. Brown, 7 Vet. App. 434 (1995); McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994); Lozano v. Derwinski, 
1 Vet. App. 184, 185-86 (1991).  Thus, the Board, as an 
administrative judicial body, is prohibited from ordering the 
payment of interest on the appellant's retroactive benefits, 
because there is no statute authorizing such a payment.

With regard to any possible due process violation under the 
Fifth Amendment, the Board is of the opinion that there was 
no "taking" in this case because the appellant had no 
property interest to be taken before his claim was favorably 
resolved.  An expectation, even a well-founded expectation, 
of a successful disposition of his disability claim does not 
constitute "property."  The Supreme Court has held that the 
Due Process Clause of the Fifth Amendment does not itself 
confer a property interest; there must be an independent 
source, such as a statute or regulation.  See Board of 
Regents v. Roth, 408 U.S. 564, 577 (1972).  Owings v. Brown, 
8 Vet. App. 17, 23 (1995); aff'd 86 F.3d 1178 (Fed. Cir. 
1996) (table).

Where there are no Constitutional implications, and the 
"commercial activity exemption" is not for application, any 
allowance for the payment of interest on a claim against the 
United States requires an explicit waiver of sovereign 
immunity by Congress.  Fidelity Construction Co. v. United 
States, 700 F.2d 1379, 1783 (Fed. Cir. 1983).  No such waiver 
has been made in this case.  There is no statute cited by the 
appellant which provides for the payment of interest by the 
VA on disability compensation awards.  There is certainly no 
enforceable contract pertaining to monetary interest in 
existence between the appellant and the VA.  The VA has not 
elsewhere consented to pay interest on retroactive 
compensation distributions, and it is not advanced that the 
VA's disability compensation program is a business or 
commercial enterprise. 

The appellant has put forward the argument that other 
executive agencies, such as the Internal Revenue Service, pay 
interest to cover cost-of-living increases for retroactive 
payments.  As explained above, the VA is not statutorily 
empowered to pay interest in situations such as this one.  
The statutes governing other agencies are immaterial to the 
administration of veterans' benefits.  Similarly, he argues 
that because debtors who owe money to the VA are sometimes 
required to pay interest on the amount owed, a double 
standard is in force, in that the VA can collect interest but 
does not pay interest.  Because the Board is bound by the 
laws and regulations governing the provision of VA benefits, 
we have no authority to contravene the statutory scheme set 
forth by Congress.  The appellant's only potential remedy 
therefore lies within the legislative branch, rather than 
with the VA adjudication system.

The appellant also argues that the VA pays interest on 
retroactive payments of attorney fees and should likewise pay 
interest on retroactive payments of veteran's compensation.  
He has, however, presented no persuasive legal authority on 
this point.  In support of this claim, he has cited Elcyzyn 
v. Brown, 7 Vet. App. 170 (1994).  A review of this case 
reveals that the case addresses the payment of attorney fees 
under the Equal Access to Justice Act.  The Court held that 
increases in the cost of living may justify the payment of 
larger attorney fees under the Equal Access to Justice Act.  
The case did not involve monetary interest or retroactive 
payments of any kind and is entirely unrelated to retroactive 
benefit payments.  The Board is unable to fathom any 
meaningful application of the holding in Elcyzyn to the 
appellant's claim.

The law as it stands has been properly applied to the 
appellant's claim and the law dictates that he has no 
entitlement to the benefit sought.  While the Board 
sympathizes with any economic hardship this decision may 
cause to the appellant, the Board is constrained to apply the 
law as Congress has created it and cannot extend benefits out 
of sympathy for a particular claimant.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992).  Thus, the 
appellant's arguments fail and his appeal for the payment of 
interest to account for increases in the cost of living 
between 1986 and 1990 must be dismissed as lacking merit 
under the law.  



ORDER

Service connection for generalized arthritis is denied.

A disability rating in excess of 20 percent for 
chondromalacia and arthritis of both knees is denied.

An effective date earlier than February 14, 1986, for the 
grant of service connection and the assignment of a 
10 percent disability rating for chondromalacia and arthritis 
of the left knee is denied.

The appeal for payment of interest as an inflation or cost-
of-living supplement to the retroactive award of service 
connection for chondromalacia and arthritis of the left knee 
is dismissed.


		
	V. L. Jordan
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 42 -


